DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the following species: method step I, Solid tumor, SEQ ID NO:3  in the reply filed on 12/04/2020 is acknowledged.
Claims 6 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.  Accordingly, claims 1-2, 5-13, and 16 are pending, with claims 6, 8-10, and 11 are currently withdrawn.  Claims 1-2, 5, 7, 12-13, and 16 are examined.
Priority
This application claims the benefit of 62617112 and 62710401, filed 01/12/2018 and 02/16/2018.   
Claim Objections
Claims 1, 2, and 13 are objected to because of the following informalities:  Please write out the full name of SALL4 before first use in an independent claim.  Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 12-13, and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear if the levels of SALL4 are measured twice in the same sample or once in two subsets of the sample.  It is unclear, because Applicant claims a reference compound in step c), thereby indicating that the first is a control with a reference compound and the second is an experimental with a test compound.  Under the BRI the claims will be interpreted as the sample is divided into two subsets.  For example, the instant specification at [0107] teaches that the reference level can be either with a control sample from the same sample as the experimental or determined prior to the administration (however, prior to the administration does not involve the reference compound). Moreover, the examples all involve a separate control sample.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US2020/0348285).
With respect to claim 1, Fischer at abstract and [0007] teaches administering an agent to the sample and determining if the agent induces degradation of SALL4. Fischer at [0143]-[0144] and [0148]-[0150] teaches that the agent is thalidomide.
With respect to claim 2, under the BRI of claim 2, it appears that the claim can read upon measuring the amount of protein in a subset of the sample (a control) and then measuring the level in a subset (experimental), because the claim language includes mentioning a reference compound. Using a reference compound would not make sense if one measures the amount in the same sample, as opposed to using a subset.   Fischer at abstract teaches determining a first protein level of SALL4 (which naturally must be in a sample that was obtained), adding an agent to the sample, and determining a second protein level of SALL4 in the sample and comparing the first and second level to determine if the agent induces degradation of SALL3 
With respect to claim 5, Fischer at [0148] teaches that these compounds (IMID) treat cancer.
	With respect to claim 12, Fischer at [0129] teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the area of SAFF4 and CRBN. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, between the sequence of the prior art and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US2020/0348285) in view of Ma et al. (US20080241110) (IDS entered).
With respect to claim 7, Fischer at [0005] teaches cancer.  
Fischer does not teach solid tumors.
However, Ma at [0026] and [0198]-[0200]  teaches tumors, which are solid.
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a cancer with a tumor, as taught by Ma, in the method of Fischer.
One of ordinary skill in the art would have been motivated to have used a cancer with a tumor, as taught by Ma, in the method of Fischer, because Fischer teaches cancer and Ma teaches measuring SALL4 in tumors.
 One of ordinary skill in the art would have a reasonable expectation of success, because Ma teaches SALL4 is in tumors.
With respect to claim 13, Fischer at abstract teaches determining a first protein level of SALL4 (which naturally must be in a sample that was obtained), adding an agent to the sample, and determining a second protein level of SALL4 in the sample and comparing the first and second level to determine if the agent induces degradation of SALL3 (wherein the agent  is tetragenic if the levels are reduced relative to absence of the agent) to determine if the compound is tetrogenic. Fischer at [0152] teaches performing the method on cells (which are naturally a sample that was obtained). Fischer at [0088] teaches comparing to the amount without the agent. Fischer at abstract and [0007] teaches administering an agent to the sample and determining if the agent induces degradation of SALL4. Fischer at [0143]-[0144] and [0148]-[0150] teaches that the agent is thalidomide.

Fischer does not teach first measuring SALL4 in the sample prior to administering the compound.
However, Ma, throughout the reference and especially at [0320] teaches measuring SALL4 before and after adding a compound (retinoic acid).
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have measured SALL4 before and after adding a compound, as taught by Ma, in the method of Fischer.
One of ordinary skill in the art would have been motivated to have measured SALL4 before and after adding a compound, as taught by Ma, in the method of Fischer, because Fischer teaches using a control without the compound and another method of controlling an experiment to determine effect of adding a compound is measuring before and after the addition of a compound.
 One of ordinary skill in the art would have a reasonable expectation of success, because Ma teaches measuring before addition of a compound in order to have a control.
With respect to claim 16, Fischer at [0129] teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the area of SAFF4 and CRBN. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, between the sequence of the prior art and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).


Claims 1-2, 5, 7, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (WO2017/161119A1) (IDS entered) in view of Knobloch et al., (2008) Shedding light on an old mystery: Thalidomide suppresses survival pathways to induce limb defects, Cell Cycle, 7:9, 1121-1127 (IDS entered). 

However, Knobloch, throughout the reference and especially at abstract and 1125 (right column and Fig. 2A-2b) teaches that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Knobloch at id. teaches that overexpression of full length SALL4 reverses limb effects. 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SALL4, as taught by Knoblich, in the method of Burnette.
One of ordinary skill in the art would have been motivated to have used SALL4, as taught by Knoblich, in the method of Burnette, because Burnette teaches that when bound to IMID such as thalidomide and dbeti, CRBN induces destruction of several proteins and Knobloch teaches that that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Moreover, both Burnette and Knobloch teach that thalidomide causes limb disorders and Knobloch teaches that overexpression of full length SALL4 reverses limb effects, which indicates that SALL4 is degraded, because adding back full length SALL4 reverses the disease.

With respect to claim 2, under the BRI of claim 2, it appears that the claim can read upon measuring the amount of protein in a subset of the sample (a control) and then measuring the level in a subset (experimental), because the claim language includes mentioning a reference compound. Using a reference compound would not make sense if one measures the amount in the same sample, as opposed to using a subset.   Burnette at 93  (T cell isolation, activation, and drug treatment) teaches obtaining a sample (T cells), determining a first level of protein (control protein levels by western blot), administering the CRBN modifying compound, and determining a second level of protein in the sample (experimental).  Burnette at 66 (lines 25-31) teaches administering the compound, which naturally involves selecting the compound that has reduced interaction between protein and celeblon as compared with the reference compound (as the protein is degraded, so the interaction is reduced).
Burnette does not teach SALL4.
However, Knobloch, throughout the reference and especially at abstract and 1125 (right column and Fig. 2A-2b) teaches that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Knobloch at id. teaches that overexpression of full length SALL4 reverses limb effects. 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SALL4, as taught by Knoblich, in the method of Burnette.
One of ordinary skill in the art would have been motivated to have used SALL4, as taught by Knoblich, in the method of Burnette, because Burnette teaches that when bound to 
 One of ordinary skill in the art would have a reasonable expectation of success, because CRBN is known to degrade proteins, SALL4 is downregulated, and when it is added back, the limb problems improve.

With respect to claim 5, Burnette at 1 (1st paragraph) teaches that these compounds (IMID) treat cancer.
With respect to claim 7, Burnette at 65 (lines 5-10) teaches solid tumors.	
	With respect to claims 12, Knobloch at abstract and 1125 (right column and Fig. 2A-2b) teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the area of SAFF4 and CRBN. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, between the sequence of the prior art and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (WO2017/161119A1) (IDS entered) in view of Knobloch et al., (2008) Shedding light on . 

Burnette at 93 (T cell isolation, activation, and drug treatment) teaches obtaining a sample (T cells), determining a first level of protein (control protein levels by western blot), administering the CRBN modifying compound, and determining a second level of protein in the sample (experimental).  Burnette at 66 (lines 25-31) teaches administering the compound, which naturally involves selecting the compound that has reduced interaction between protein and celeblon as compared with the reference compound (as the protein is degraded, so the interaction is reduced). Burnette at 110 (lines 4-10) and 1 (line 5) teaches IMID have teratogenic properties.
Burnette does not teach SALL4 or measuring prior to adding the compound.
However, Knobloch, throughout the reference and especially at abstract and 1125 (right column and Fig. 2A-2b) teaches that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Knobloch at id. teaches that overexpression of full length SALL4 reverses limb effects. Knobloch at 1122 (sentence spanning right and left column) teaches thalidomide induces birth defects, which means it is teratogenic.
Ma, throughout the reference and especially at [0320] teaches measuring SALL4 before and after adding a compound (retinoic acid).

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SALL4, as taught by Knoblich, and to have measured SALL4 before adding the compound, as taught by Ma, in the method of Burnette.

 One of ordinary skill in the art would have a reasonable expectation of success, because CRBN is known to degrade proteins, SALL4 is downregulated, and when it is added back, the limb problems improve.  Moreover, Ma teaches measuring before addition of a compound in order to have a control.
With respect to claim 16, Knobloch at abstract and 1125 (right column and Fig. 2A-2b) teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the area of SAFF4 and CRBN. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, between the sequence of the prior art and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.